Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, and 17--20 were pending.  
No claim is allowed.  
Claims 5 and 17 -20 are allowed.
. 

Response to Remarks

Applicant’s response after final as AFCP filed on 02/19/2021 is acknowledged. Amendments filed on 02/19/21 were entered.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 5 submitted on 02/19/21 is as follows: 
    PNG
    media_image1.png
    109
    597
    media_image1.png
    Greyscale

Claim 5 has been amended as follows: 
A method for repelling an insect, comprising applying, to the skin of a mammal a composition that comprises 0.001% to 80% by mass of 2-methoxy-4-propylphenol. 
(Please see the Examiner initiated interview summary).  
Attorney Michele Cimbala on 02/26/2021. (Please see the interview summary attached with this office action).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

 Claims 5 and 17-20 are allowed.  Closest prior art is Saini et al. (Journal of Chemical Ecology, 33, Article number: 985 (2007) which teaches (2-methoxy-4-methylphenol).
Saini et al does not teach nor suggests a method for repelling an insect, comprising applying, to the skin of a mammal a composition that comprises 0.001% to 80% by mass of 2-methoxy-4-propylphenol. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628